Mr. Justice Worthington delivered the opinion of the court. There are three counts in the declaration. Counsel for a ppellee, in their brief, say that the first and second counts are for malicious prosecution, and the third count for false imprisonment. It is averred in the first count that appellant, with one Fruth, falsely and maliciously caused a warrant to be issued by Henry Sinn, a justice of the peace, under which appellee was arrested and brought before the justice; that from said justice he took a change of venue to J. R. Coulter, a justice of the peace; that before him a hearing was had and appellant was discharged, etc. This allegation required proof by competent evidence. Upon the trial of the present case, over the specific objection of appellant to the admission of oral testimony, appellee was allowed to testify as to the proceedings before the justice. This was error. The docket of the justice was the best evidence. It was admissible, not to prove that appellant was not guilty, but to prove the termination of the prosecution. This interpretation of the opinion in Skidmore v. Bricker, 77 Ill. 164, has been adopted in several instances, and we think it is correct. Comisky v. Breen, 7 Brad. 374; Fadner v. Filer, 27 Ill. App. 508; McGuire v. Goodman, 31 Ill. App. 420; Wilmerton v. Sample, 39 Ill. App. 68. For the error above noted, judgment is reversed and case remanded.